DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 8/31/2020 filling of Application 17/007,774.  Claims 1-17, 21-23 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 7, 12, 18, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over An US 11,216,588 B1 (citations will be made in reference to provisional application 62/969,609) in view of Burkard US 8,600,921 B2 in view of Arnold US 2018/0349364 A1.

As per Claim 1 An teaches an apparatus comprising: 
a communications interface to:  (An para. 28 that teaches Fig, 4 shows a set of publishers A-C which monitor content exposure and generate publisher specific Bloom filters, as described above. The 
receive a first Bloom filter array generated by a first computer of a first database proprietor, the first Bloom filter array representative of first users who accessed media;  (An para 10 teaches A publisher can generate a single Bloom filter representing all users exposed to the content set by that publisher or can generate a set of Bloom filters, each representing a cohort (or subset) of the users exposed to the content set.)
receive a second Bloom filter array generated by a second computer of a second database proprietor, the second Bloom filter array representative of second users who accessed the media; and  (An para. 11 teaches in some embodiments, the measurement system coordinates with the set of publishers to define a standardized process for generating Bloom filters, such that the received publisher specific Bloom filters are combinable. In some implementations, similar Bloom filters (such as Bloom filters with the same number can be combined by performing a bitwise OR operation on the Bloom filters to be combined. In some embodiments, a standardized format is defined such that for a given set of users, a Bloom filter generated by publisher A will be identical to a Bloom filter generated by publisher B. Then, the measurement system can combine (union) the set of received Bloom filters to generate a cross-publisher Bloom filter representing the cross-publisher exposure of the content set. The cross-publisher Bloom filter is the analyzed by the measurement system to determine the cross-publisher reach or other desired statistics. )
a cardinality analyzer to estimate a total number of unique users included in a union of the first users represented in the first Bloom filter array and the second users represented in the second Bloom filter array regardless of whether the first and second users are mapped,  (An para. 6 teaches each publisher can display content items on platforms associated with that publisher to unique (but likely overlapping) sets of users. Therefore, an individual user can be exposed to the same (or similar) content items by multiple publishers. Content providers may wish to measure various statistics about the content set across the set of publishers, for example, to determine whether to make changes to future content items to better engage with users. Individual publishers can provide generalized statistics about the 
An does not teaches the first users are registered with the first database proprietor and the second users are registered with the second database proprietor However, Bukard para. 55 teaches e server 104 receives a set of navigation information comprising a browsing history. The browsing history is preferably provided by using an "opt-in/out" method, where the user specifically enables (or disables) reporting functionality to provide elements of their browsing history to the server 104. In addition, personally identifying data can be anonymized and aggregated before it is stored or used, such that no personal information is stored or accessible. A browsing history may be tracked and provided to the server 104 via a browser plug-in or toolbar installed on the user's computing device which tracks the user's browsing history, or by the web browser itself. The browsing history may be combined with other received browsing histories to create a set of aggregate data used in a similar manner as the client navigation history described with respect to FIG. 4, to predict a likely navigation event. The received navigation history may be anonymized to remove any personally identifying information. In some aspects, the received navigation history is received with individual URLs and/or transitional URL pairs provided in a hashed data format to remove any personally identifying information prior to transmission to the server 104.  Further, para. 77 teaches the directed graph may be associated with a particular user, a particular group or subset of users, all users in aggregate, or any other division as appropriate for predicting future navigation events. The directed graph may be stored locally or remotely, as described above with respect to client navigation histories and aggregate navigation histories (see FIGS. 2, 4-8A). As described above, navigation histories maintained remotely may be maintained in an opt-in manner, requiring users to explicitly allow their navigation history to be stored for use in prediction of navigation events.  Both An and Burkard are directed to monitoring user activity.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Application to modify the teachings of An to include the first users are registered with the first database proprietor and the second users are registered with the second database proprietor as taught by Burkhard to allow users to opt-in to protect user privacy (see para. 77).

An does not teach based on a first distribution or a second distribution different than the first distribution, to the corresponding first and second Bloom filter arrays.  However, Arnold para. 27 teaches  The SQL query optimization engine uses column cardinality and column distribution statistics based on a subset of database records for determining an optimal method for performing the requested data processing operations. The column cardinality is determined using a Bloom filter and an estimate of frequency of frequencies information based on the sampled subset of database records. The column distribution is also created based on sampled rows using kernel density estimation.  Both An and Arnold are directed to Bloom filters.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of An to include based on a first distribution or a second distribution different than the first distribution, to the corresponding first and second Bloom filter arrays as taught by Arnold to include determining an optimal method for performing the requested data processing operations which improves efficiency and speed (see para. 10 and 27).


As per Claim 7 An teaches the apparatus of claim 1, wherein the cardinality analyzer is to estimate the total number of unique users included in a union of users represented in more than two Bloom filter arrays, the more than two Bloom filter arrays including the first and second Bloom filter arrays.  (An para. 6 teaches ach publisher can display content items on platforms associated with that publisher to unique (but likely overlapping) sets of users. Therefore, an individual user can be exposed to the same (or similar) content items by multiple publishers. Content providers may wish to measure various statistics about the content set across the set of publishers, for example, to determine whether to make changes to future content items to better engage with users. Individual publishers can provide generalized statistics about the content provided on their own platforms based on gathered exposure data, however, a single user can interact with the content across multiple publisher’s platform. Therefore, simply combining individual publisher reach statistics is not an accurate representation of an actual reach of the content set. Here, the content provider and set of publishers can use a measurement system to determine cross-publisher statistics about the content set, including a “cross-publisher reach” of the provided content according to some embodiments. As used herein, the “cross-publisher reach” of a content item is the total number of unique users who have been displayed the content item across the set of platforms. [0007] In some implementations, individual publishers maintain records (for example, user exposure data) of which individual users are exposed to the content.   Para. 24 teaches  As more entries are added to a Bloom filter the density of the Bloom filter (the percentage of the m bits of the bloom filter that are set to “1”) will increase at a predictable rate based on the number of bits m and the number of hash functions & each entry is associated with, therefore the density of a Bloom filter and the cardinality of the Bloom filter are probabilistically linked. This property can be used to estimate the cardinality of the Bloom filter (i.e. the total number of users in the set S' of a Bloom filter) to a high degree of accuracy (often within 1%), in some embodiments.)

Claims 12 and 18 recite similar limitation to those recited in Claims 1, 7 and are rejected for similar reasons.  Further, An teaches a non-transitory computer readable medium comprising instructions that, when executed, causes a processor to at least perform the recited method. (see An para. 31)

Claim 23 recites similar limitation to those recited in Claim 1 and is rejected for similar reasons. Further, An teaches a method to perform the recited steps (see An para. 5).

Claims 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over An US 11,216,588 B1 (citations will be made in reference to provisional application 62/969,609) in view of Burkard US 8,600,921 B2 in view of Arnold US 2018/0349364 A1 as applied to Claims 1, 12 and in further view of Corvinelli US 2017/0323200 A1.

As per Claim 3 An does not teach the apparatus of claim 1, wherein at least one of the first distribution or the second distribution is a non-uniform distribution.   However, Corvinelli par. 32 teaches Aspects of the present disclosure may improve estimating the cardinality of a database query by using artificial neural networks (ANNs) to learn functions representing the combined selectivity of multiple statistically correlated predicates of any non-subquery relational operation. User input may be provided to guide the learning stage. ANNs may be utilized to learn functions that may accurately estimate the selectivity of multiple statistically correlated predicates in order to improve the performance of database queries and to reduce the amount of input required by the user to achieve this accuracy in selectivity estimation. Aspects of the present disclosure may account for all relational operators (e.g., <, >, >=, <=, and =) used within a database query. Furthermore, using ANNs in relation to DBMS queries may be effective for multiple statistically correlated columns with data in any type distribution (e.g., non-uniform distribution). Utilizing ANNs to improve database query optimization may reduce a need for user input to achieve the improved accuracy in the cardinality estimates. Furthermore, utilizing ANNs significantly reduces the amount of statistics that need to be collected from data and data location within a particular database. Moreover, utilizing ANNs to improve database query optimization may use a dynamic feedback approach to automatically adapt the ANN estimates as the database changes (e.g., adding data to the database). Utilizing ANNs to improve database query optimization may require little disk space for storage.  This known technique is applicable to the system of An as they are both directed to database queries.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Corvinelli would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Corvinelli to the teachings of An would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the use of non-uniform distributions into similar systems.  Further, incorporating non-uniform distributions as taught by Corvinelli to the system taught by An would result in an improved system that provides more efficient way to execute a given database query by considering possible query plans.

Claim 14 recites similar limitation to those recited in Claim3 and is rejected for similar reasons.  Further, An teaches a non-transitory computer readable medium comprising instructions that, when executed, causes a processor to at least perform the recited method. (see An para. 31)


Claims 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over An US 11,216,588 B1 (citations will be made in reference to provisional application 62/969,609) in view of Burkard US 8,600,921 B2 in view of Arnold US 2018/0349364 A1 in view of Corvinelli US 2017/0323200 A1 as applied to Claims 3, 14 and in further view of Cao US 2009/0296594 A1.

As per Claim 4 An does not teach the apparatus of claim 3, wherein the non-uniform distribution is a geometric distribution.  However, Cao para. 29 teaches  continuous variant of the Flajolet-Martin (FM) vector, which is used to develop an efficient estimator for cardinality distributions, will now be described. Flajolet and Martin proposed an estimator for counting distinct values in a single stream, using a hash-based probabilistic vector with O(log N) space, where N is the true cardinality. In the original version of the Flajolet-Martin (FM) algorithm for generating vectors, a hash function is used to map an element in the stream to an integer that follows a geometric distribution. In embodiments of the present invention, a continuous variant of the FM algorithm is developed by replacing the geometric random number with a uniform random number.  Both An and Coa are drawn to Bloom filters.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Cao would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Cao to the teachings of An would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate geometric distributions into similar systems.  Further, incorporating geometric distributions as taught by Cao to the system taught by An would result in an improved system that provides more efficient way to execute a given database query by considering possible query plans.

Claim 15 recites similar limitation to those recited in Claim 4 and is rejected for similar reasons.  Further, An teaches a non-transitory computer readable medium comprising instructions that, when executed, causes a processor to at least perform the recited method. (see An para. 31)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over An US 11,216,588 B1 (citations will be made in reference to provisional application 62/969,609) in view of Burkard US 8,600,921 B2 in view of Arnold US 2018/0349364 A1 as applied to Claim 1 and in further view of Lakshminarayan US 2014/0149433 A1.

As per Claim 9 An does not teach the apparatus of claim 1, wherein the estimation of the total number of unique users is based on values of all bits in both the first and second Bloom filter arrays.  However, Lakshminarayan para. 41 teaches the method of FIG. 4 continues with the processor (102) executing the UEC estimating module (140) to estimate (408) a unique entry count for an attribute based on the frequencies of frequencies and the high frequency values determined at blocks 404 and 406, respectively. Let there be an in bit vector where each bit is set to zero. FIG. 2 is a diagram (200) of an m bit vector (202), according to one example of the principles described herein. This vector (202) is referred to as a bloom filter. Let there be n input values to encode in the filter. Assume k number of hash functions. Each hash function h.sub.i takes a column value v as input, and outputs a number in {1, . . . , m}. The h.sub.i(v).sup.th bit is set in the vector to 1 for each i ranging from 1 to k. As mentioned above, Bloom filters are used to test membership queries. To test if a value V is already present in the filter, the k hash functions are applied on the value. If any of the k bits from the filter return zero, then the value V does not exist in the filter; that is, it is not a member. If all bits return one, then the value probably is a member.  Both An and Lakshminarayan are drawn to Bloom filters.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of and Lakshminarayan would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Lakshminarayan to the teachings of An would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the estimation of the total number of unique users is based on values of all bits in both the first and second Bloom filter arrays as taught by Lakshminarayan into similar systems. Further, incorporating the estimation of the total number of unique users is based on values of all bits in both the first and second Bloom filter array as taught by Lakshminarayan to the system taught by An would result in an improved system that provides more efficient way to execute a given database query by considering possible query plans.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683